DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al US 2021/0167156 A1 in view of Shin et al. US 2015/0378182 A1.  Sun discloses (see, for example, Fig. 3a) a thin film transistor substrate comprising a substrate layer 100, light shielding layer 300/200, buffer layer 400, active layer 500, gate insulating layer 600, gate layer 700, interlayer dielectric layer 800, passivation layer 1000, and pixel electrode layer 1010.  Sun does not clearly disclose a source/drain layer; however, Shin discloses (see, for example, FIG. 1) a thin film transistor substrate 100 comprising a source/drain layer 120a/120b.  It would have been obvious to one of ordinary skill in the art to have a source/drain layer in order to conduct a channel between the electrodes of a thin film transistor.
Regarding the limitation “an organic solvent of the light shielding layer is completely evaporated by placing the substrate and the light shielding layer in a vacuum to anneal”, this is a product-by-process limitation of forming the final claimed structure (i.e. light shielding layer being formed by a nano core-shell structure and the nano core-shell structure including a nano core and a shell) which Sun clearly discloses.
Regarding claim 2, see, for example, paragraph [0045] wherein Sun discloses the first light shielding layer 200 comprising indium phosphide which is a narrow band-gap 
Regarding claim 3, Sun discloses (see, for example, paragraph [0045]) indium phosphide which has a band gap of 1.344 eV (i.e. less than 2.5 eV).  In paragraph [0039], Sun discloses the first light shielding layer 200 having a thickness of 40-60 nm.  Further, even though Shin view of Sun does not state an exact diameter range of the nano core being from 5 to 1000 nm, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have this range in order to adequately shield light, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 4, see, for example, paragraph [0045] wherein Sun discloses the first light shielding layer 200 comprising indium phosphide.
Regarding claim 5, Sun does not clearly disclose the material of the shell including one of silicon oxide or aluminum oxide; however, Shin discloses (see, for example, paragraph [0053]) the shell may be silicon oxide.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention was made to include one of silicon oxide or aluminum oxide in order to insulate the semiconductor layer, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 6, see, for example, paragraph [0039] wherein Sun discloses the shell may be 20-50 nm; however, Shin does not disclose the exact thickness range of the shell being from 3 to 200 nm.  It would have been obvious to one of ordinary skill in the art at the time of invention was made to have this range in order to reduce thickness and improve yield of the thin 
Regarding claim 7, see, for example, Fig. 3a wherein Sun discloses the buffer layer 400 completely covering the light shielding layer 300/200.

Product-by-Process Limitations

3.	While not objectionable, the Office reminds Applicant that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.  Thus, no patentable weight will be given to those process steps which do not add structural limitations to the final product.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
March 16, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815